DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed shape of floor, as claimed in claims 25, 37, and 38 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-33 and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claimed shape of the floor is not supported.
Claims 25, 37, and 38 are not enabled because the specification never discloses the claimed shape of the side pack floor.  The specification discloses an outer shape of the side pack, as shown in Figure 17 and disclosed in paragraph [0093], but this does not require the floor to have a similar shape.  Several references show side pack exteriors with different shapes than the side pack floors.  
Claim 36 is not enabled because the claim limitation requires the side pack floor to weigh less than 0.15 lbs per square inch while the specification states the side pack floor weighs less than 0.015 lbs per square inch, as disclosed in paragraph .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 10, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Polk, Jr. (8,691,038) in view of Wojnowski (6,089,639).
Polk, Jr. discloses forming a vehicle floor panel using at least two sheets (75,78) of thermoplastic, as shown in Figures 1-12 and disclosed on lines 18-26 of column 9, lines 23-47 of column 15, and lines 29-43 of column 37.  A gap (168) is located between the first and second sheets, as shown in Figure 12.  In reference to claim 2, the two sheets (75,78) are formed using twin-sheet thermoforming, as disclosed on lines 58-61 of column 5.  In reference to claims 3 and 4, the first and second sheets of thermoplastic are fiber reinforced 
Wojnowski teaches a side pack floor (48) formed of plastic, as shown in Figure 6 and disclosed on lines 44-54 of column 3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the floor of Polk, Jr. as a side pack floor, as taught by Wojnowski, to provide a side pack floor with improved strength and minimal weight gain.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Polk, Jr. (8,691,038) and Wojnowski (6,089,639), as applied to claim 1, in view of Durand (US 2004/0026961).
Polk, Jr., as modified, does not disclose the floor and walls of the side pack being formed integrally together.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mold the floor and wall of the side pack of Polk, Jr., as modified, together, as taught by Durand, to reduce the number of parts and steps to assemble the side pack. 
Claims 13-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Polk, Jr. (8,691,038) in view of Wojnowski (6,089,639).
Polk, Jr. discloses forming a vehicle floor panel using at least two sheets (75,78) of plastic, as shown in Figures 1-12.  Each sheet is formed from a combination of thermoset and thermoplastic, as disclosed on lines 26-33 of column 11. In reference to claims 13 and 14, the panels are manufactured and joined together at kiss-off points by compression molding.  A gap (168) is located between the first and second sheets, as shown in Figure 12.  In reference to claims 15, 16, 18, and 19, the first and second sheets are fiber reinforced, as disclosed on lines 56-58 of column 31 and lines 14-25 of column 32.  In reference to claim 21, a polyurethane foam core is provided between the sheets, as disclosed on lines 35-41 of column 17.  In reference to claim 22, the first and second sheets are joined by physical bonding, as disclosed on lines 8-38 of column 18.  However, Polk, Jr. does not disclose the floor is a side pack floor.
Wojnowski teaches a side pack floor (48) formed of plastic, as shown in Figure 6 and disclosed on lines 44-54 of column 3.  
.
Claims 20, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Polk, Jr. (8,691,038) and Wojnowski (6,089,639), as applied to claim 13, in view of Durand (US 2004/0026961).
Polk, Jr., as modified, does not disclose the floor and walls of the side pack being formed integrally together.  
Durand teaches molding a floor and wall of a vehicle bed together, as shown in Figures 1-4 and disclosed in paragraph [0014].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mold the floor and wall of the side pack of Polk, Jr., as modified, together, as taught by Durand, to reduce the number of parts and steps to assemble the side pack. 
Claims 25-30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Polk, Jr. (8,691,038) in view of Wojnowski (6,089,639).
Polk, Jr. discloses forming a vehicle floor panel using at least two sheets (75,78) of plastic, as shown in Figures 1-12.  Each sheet is formed from a combination of thermoset and thermoplastic, as disclosed on lines 26-33 of column 11. In reference to claims 29 and 30, the panels are manufactured and joined together by compression molding.  A gap (168) is located between the first and second sheets, as shown in Figure 12.  In reference to claims 26-28, the first and second 
Wojnowski teaches a side pack floor (48) formed of plastic, as shown in Figure 6 and disclosed on lines 44-54 of column 3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
form the floor of Polk, Jr. as a side pack floor, as taught by Wojnowski, to provide a side pack floor with improved strength and minimal weight gain; and,
form the side pack floor with a curved end and a tapered end as an obvious design choice to provide a desired shape to better match components of the side pack and items to be stored in the side pack.
Claim  31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Polk, Jr. (8,691,038) and Wojnowski (6,089,639), as applied to claim 25, in view of Durand (US 2004/0026961).
Polk, Jr., as modified, does not disclose the floor and walls of the side pack being formed integrally together.  
Durand teaches molding a floor and wall of a vehicle bed together, as shown in Figures 1-4 and disclosed in paragraph [0014].
. 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Polk, Jr. (8,691,038) and Wojnowski (6,089,639), as applied to claim 1.
Polk, Jr., as modified, does not disclose the claimed shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the side pack floor of Polk, Jr., as modified, with a curved end and a tapered end to as an obvious design choice provide a desired shape to better match components of the side pack and items to be stored in the side pack.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Polk, Jr. (8,691,038) and Wojnowski (6,089,639), as applied to claim 13.
Polk, Jr., as modified, does not disclose the claimed shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the side pack floor of Polk, Jr., as modified, with a curved end and a tapered end to as an obvious design choice provide a desired shape to better match components of the side pack and items to be stored in the side pack.
Response to Arguments
Applicant’s arguments, see remarks, filed 4/28/2021, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive.  
Applicant has argued the rejection of claim 7 by stating the sheets of Wojnowski are connected at ribs and not periodic kiss-off locations.  First, the examiner believes the applicant meant Polk, Jr. since Polk, Jr. is the basis for the rejection of the kiss-off locations.  Second, the applicant’s example of a kiss-off location is only one type of kiss-off location.  The examiner is citing “A Designer’s Guide to Rotational Moulding” that discloses kiss-offs are most often ribs, see page 8 and Figure 8.  Further, the applicant’s disclosure does not support the more narrow interpretation of circular kiss-off locations.  
Applicant has argued Polk, Jr. and Wojnowski do not disclose a tapered or curved side pack floor.  This feature is not disclosed in this application.  Paragraph [0093] only discusses the aerodynamic shape of the side pack.  This discloses the exterior shape of the side pack.  It does not disclose the shape of the floor.  The floor does not need to match the exterior shape of the side pack.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        May 7, 2021